961 F.2d 216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary W. HIRSCH, Plaintiff-Appellant,v.James H. BOLDT, cc;  Board of Josephine CountyCommissioners, Defendants-Appellees.
No. 90-35801.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1992.*Decided April 27, 1992.

Before FARRIS, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Gary W. Hirsch appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action as frivolous.   We review de novo,  Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989), and we affirm.


3
Frivolous in forma pauperis complaints may be dismissed before service of process under 28 U.S.C. § 1915(d).   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Id. at 325.


4
Hirsch contends that his constitutional rights have been violated because he is being denied unlimited access to the Josephine County Law Library.   Non-lawyer litigants have access to the library during library hours, which are 9 a.m. to 5 p.m., Monday through Friday, excluding holidays.   The library allegedly issues keys to attorneys, thereby allowing them access to the library at all times.


5
The district court properly dismissed the complaint as frivolous.   See Neitzke, 490 U.S. at 324.   Hirsch has no constitutional right to unlimited access to the county law library.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Hirsch's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3